DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 1, line 7, it is unclear whether “a managed container service” is referring to “a Container as a Service” in line 6 (i.e. are they the same service? How are they related?)
As per claim 2, line 10, it is unclear what it meant by “the particular bare metal machine a machine of the subset” (i.e. is “a machine” referring to the “particular bare metal machine”? consistent term should be used)
As per claim 3, line 4, it is unclear what it meant by “a subsequent request during the lifespan” (i.e. the lifespan is referring to the lifespan of the request, then the subsequent request is received during the lifespan of the request?)
As per claim 6, the term “the public cloud” lacks antecedent basis. Appropriate correction is required.
As per claim 8, it is unclear what it meant by “declaratively describes” (i.e. how is the cluster blueprint declaratively describes aspects of the cluster? How is it different from merely describing the aspects of the cluster?)
As per claims 9-11, 14-17, 20, they have the same deficiencies as claims 1-3, 6 and 8. Appropriate corrections are required.
As per claim 4-5, 7, 12-13, 18-19, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. US Pub 2020/0089518 (hereafter Beyer) in view of Levin et al. US Patent 10,972,449 (hereafter Levin).

As per claim 1, Beyer teaches the invention substantially as claimed including a system comprising: a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to: receive from a Container-as-a-Service (CaaS) portal a request to create a cluster based at least in part on resources of a private cloud of a customer of a managed container service and cluster information associated with the request (para[0013, 0017, 0028, 0031-0032], the client system sends a request to create private cloud VM to the  resource manager which sends the request to the private cloud as a service, where the request include parameters (specified image file)); 
wherein the private cloud is deployed within a data center of the customer (para[0003], a private cloud is implemented by an organization using private cloud software on hardware resources, in a datacenter).
Beyer does not explicitly teach receive an inventory of a plurality of bare-metal machines available within the private cloud from a Bare-Metal-as-a-Service (BMaaS) provider associated with the private cloud; and identify a particular bare metal machine for the cluster by selecting among the plurality of bare-metal machines based on the cluster information, the inventory, and a best fit algorithm configured in accordance with a policy established by or on behalf of the customer.
However, Levin teaches an inventory of a plurality of bare-metal machines available within the cloud from a Bare-Metal-as-a-Service (BMaaS) provider associated with the cloud; and identify a particular bare metal machine for the cluster by selecting among the plurality of bare-metal machines based on the cluster information, the inventory, and a best fit algorithm configured in accordance with a policy established by or on behalf of the customer (col 6, line 57-67, col 7, line 1-3, in response to web service requests for a bare-metal instance, management service select one or more available servers to fulfill the request, where the management service select a server that best matches the requirement of the request with minimum extra resources among the available servers, thus the available servers matching the requirements are received at the management service 120, and one of the bare-metal instance is selected from the available servers based on the requirement of the request (cluster information), availability of the servers (inventory) and best matches the requirement (best fit algorithm)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Levin’s teaching to Beyer’s invention in order to provide a system for performing communication with hardware and software components of a secure environment which involved in the provision of a compute service, where the resources are isolated in a secure environment to protect against the security threads or other form of unauthorized access (col 2, line 50-61).

As per claim 4, Beyer and Levin teach the system of claim 1, Levin teaches wherein the instructions further cause the processing resource to request the BMaaS provider to create the inventory via a BMaaS portal associated with the BMaaS provider (col 6, line 57-67, col 7, line 1-3, web service requests for a bare-metal instance form a client).

As per claim 5, Beyer teaches wherein the CaaS portal and other portal are operable within a public cloud (para[0013], Private Cloud as a Service (PCAAS) computing environment 100. PCAAS 100 may include a public cloud 106, a private cloud 116, and a client system 122).
In addition, Levin teaches BMaaS portal (col 6, line 57-67, col 7, line 1-3, web service requests for a bare-metal instance form a client).

As per claim 6, Beyer teaches wherein the system comprises a CaaS controller operable within the public cloud (para[0013], Private Cloud as a Service (PCAAS) computing environment 100. PCAAS 100 may include a public cloud 106, a private cloud 116, and a client system 122).

As per claim 7, Beyer teaches wherein the system comprises CaaS controller operable within the private cloud (para[0013], Private Cloud as a Service (PCAAS) computing environment 100. PCAAS 100 may include a public cloud 106, a private cloud 116, and a client system 122).

As per claim 8, Beyer teaches wherein the cluster information is in a form of a cluster blueprint that declaratively describes bare metal aspects of the cluster, virtual machine aspects of the cluster, storage aspects of the cluster, networking aspects of the cluster, and container application aspects (para[0004, 0019, 0025, 0029], client request specifies number of servers with a specified amount of storage and specified operating system and application software, virtualization techniques to create one or more VMs).

As per claim 9, it is a non-transitory machine readable medium claim of claim 1 above, thus it is rejected for the same rationale. 

As per claim 12, it is a non-transitory machine readable medium claim of claim 4 above, thus it is rejected for the same rationale. 

As per claim 13, it is a non-transitory machine readable medium claim of claim 5 above, thus it is rejected for the same rationale. 

As per claim 14, it is a non-transitory machine readable medium claim of claim 8 above, thus it is rejected for the same rationale. 

As per claim 15, it is a method claim of claim 1 above, thus it is rejected for the same rationale. 

As per claim 18, it is a method claim of claim 4 above, thus it is rejected for the same rationale. 

As per claim 19, Levin teaches learning, by the processing resource, a historical pattern associated with a user of the customer, a workload associated with the cluster, or a probability of each machine of the plurality of bare metal machines that the machine will be needed to satisfy a subsequent request during a lifespan of the request, and wherein said selecting is further based upon said learning (col 6, line 14-23, client requests an instance to perform a complex computational workloads, thus server is selected based on the request to process a workload).

As per claim 20, it is a method claim of claim 8 above, thus it is rejected for the same rationale. 

Allowable Subject Matter
Claims 2-3, 10-11, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195